Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 1 of 22 PageID #: 75




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND

 PEDRO ALVAREZ, JR.
            Plaintiff

 vs.                                                  C.A. No.: 1:19-cv-00392-WES-PAS

 TOWN OF BURRILLVILLE;
 COL. STEPHEN C. LYNCH
 Of the Burrillville Police
 Department
                  Defendants



       DEFENDANTS TOWN OF BURRILLVILLE AND COL. STEPHEN LYNCH’S
                  MEMORANDUM OF LAW IN SUPPORT OF
                THEIR MOTION FOR SUMMARY JUDGMENT


                              I. PROCEDURAL BACKGROUND

        Plaintiff filed his complaint on July 22, 2019 which included eight counts: Count I

 (“Second Amendment Violation”); Count II (“Procedural Due Process Violation”); Count III

 (“Substantive Due Process Violation”); Count IV (“Conspiracy to Interfere with Civil Rights”);

 Count V (“First Amendment Violation”); Count VI (“Takings”); Count VII (“Injunctive Relief”).

                                 II. FACTUAL BACKGROUND

        Plaintiff, Pedro Alvarez Jr. (“Plaintiff”), is a resident of Harrisville, Rhode Island.

 Statement of Undisputed Facts at ¶ 1. In December of 2016, Plaintiff submitted a completed

 application for his permit to carry a concealed pistol to Colonel Stephen Lynch (“Colonel

 Lynch”), Chief of Police for the Burrillville Police Department. Id. at ¶¶ 2-3. As part of the

 application process, Colonel Lynch interviewed Plaintiff, in person, at the Burrillville Police

 Department on or about January 25, 2017. Id. at ¶ 4. On or about January 25, 2017, Colonel

 Lynch granted and issued Plaintiff a permit to carry a concealed pistol. Id. at ¶ 5. On May 22,

 2018, the Rhode Island State Police concluded a criminal investigation into the criminal
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 2 of 22 PageID #: 76




 activities of the motorcycle gangs named the “Thug Riders” and “Pagans.” Id. at ¶ 6. As a result

 of this investigation, numerous members of these motorcycle gangs were indicted by the State of

 Rhode Island with numerous criminal offenses. Id. at ¶ 7. After the conclusion of this criminal

 investigation, Colonel Lynch observed, on social media, photos of Plaintiff associating with

 known members of the “Thug Riders.” Id. at ¶ 8. On June 8, 2018, Lieutenant Brian Pitts of the

 Burrillville Police Department met with Plaintiff in order to discuss Plaintiff’s affiliation with the

 “Thug Riders” motorcycle gang. Id. at ¶ 9. On June 8, 2018, based upon observing the photos of

 Plaintiff associating with members of the “Thug Riders” and the meeting between Lieutenant

 Pitts and Plaintiff, Colonel Lynch determined that Plaintiff lacked the proper suitability to

 possess a permit to carry a concealed pistol. Id. at ¶ 10. On this same day, Colonel Lynch

 revoked Plaintiff’s permit to carry a concealed pistol. Id. at ¶ 11. On June 12, 2018, Colonel

 Lynch sent a letter to Plaintiff notifying him of the revocation and the reasons for the revocation

 of his permit to carry a concealed pistol. Id. at ¶ 12. On June 12, 2018, a meeting between

 Plaintiff and Colonel Lynch was scheduled for June 13, 2018 at 11:00 am at the Burrillville

 Police Department. Id. at ¶ 13. The purpose of this meeting was to discuss the status of Pedro

 Alvarez’s permit to carry a concealed pistol. Id. at ¶ 14. On June 13, 2018 at 9:15 am, Colonel

 Lynch received a voice message from Plaintiff notifying him that he was cancelling the meeting.

 Id. at ¶ 15. On June 13, 2018, Colonel Lynch received a letter dated June 13, 2018 from

 Plaintiff’s Attorney, Frank Saccoccio, Esq. Id. at ¶ 16.

                                   III.   STANDARD OF REVIEW

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). An issue is “genuine” if the pertinent evidence is such that a rational factfinder could



                                                2 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 3 of 22 PageID #: 77




 resolve the issue in favor of either party, and a fact is “material” if it “has the capacity to sway

 the outcome of the litigation under the applicable law.” National Amusements, Inc. v. Town of

 Dedham, 43 F.3d 731, 735 (1st Cir. 1995). The moving party bears the initial burden of showing

 the Court that no genuine issue of material fact exists. Id. Once the moving party makes this

 showing, the non-moving party must point to specific facts demonstrating a trialworthy issue. Id.

 The Court views all facts and draws all reasonable inferences in the light most favorable to the

 nonmoving party. Continental Casualty Co. v. Canadian Universal Insurance Co., 924 F.2d 370

 (1st Cir. 1995).

                                          IV.    ARGUMENT

        A. Count I – The Second Amendment claim

        The Second Amendment provides, “[A] well-regulated militia being necessary to the

 security of a free state, the right of the people to keep and bear arms, shall not be infringed.” U.S.

 Const., amend. II. Plaintiff claims that his Second Amendment right “to keep and bear arms” was

 violated when Colonel Lynch revoked Plaintiff’s concealed carry permit on June 8, 2018.

 Plaintiff’s Complaint at ¶ 24. As support for his claim, Plaintiff relies upon District of Columbus

 v. Heller, 554 U.S. 570 (2008) for the premise that the revocation of a concealed carry permit

 amounts to a violation of Plaintiff’s right to keep and bear arms. Plaintiff’s Complaint at ¶ 22.

 However, Plaintiff’s reliance on Heller for this premise is inaccurate and misplaced.

        In Heller, the plaintiff challenged a District of Columbia (D.C.) law which generally

 prohibited the possession of handguns. Heller, 554 U.S. at 574. The law made it a crime to carry

 an unregistered firearm, and the registration of handguns was prohibited. Id. at 574-75. The law

 further mandated that any person who legally possessed a firearm must keep the firearm

 “unloaded and disassembled or bound by a trigger lock or similar device.” Id. at 575. The



                                                3 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 4 of 22 PageID #: 78




 plaintiff applied for a handgun registration in order to keep a handgun in his home, but D.C.

 denied the plaintiff’s application. Id. The plaintiff brought suit to “enjoin the city from enforcing

 the bar on the registration of handguns, the licensing requirement insofar as it prohibits the

 carrying of a firearm in the home without a license, and the trigger-lock requirement insofar as it

 prohibits the use of ‘functional firearms within the home.’” Id. at 576. The United States (U.S.)

 Supreme Court held that the D.C. statute banning the possession of handguns in an individual’s

 home violated the Second Amendment. Id. at 635. The U.S. Supreme Court further held that the

 law violated the Second Amendment by requiring a handgun to be inoperable in the home. Id.

        In affirming the Court of Appeals’ judgment, the U.S. Supreme Court reasoned that the

 operative clause of the Second Amendment conferred an individual right to keep and bear arms

 and that a categorical ban on handguns within an individual’s home violated that right. Id.

 However, the Court further elaborated that this right is not without limitation. Id. at 626. The

 Court cited that a “century of cases, commentators and courts routinely explained that the right

 was not a right to keep and carry any weapon whatsoever in any manner whatsoever and for

 whatever purposes. For example, the majority of the 19th-century courts to consider the question

 held that prohibitions on carrying concealed weapons were lawful under the Second Amendment

 or state analogues.” Id. citing State v. Chandler, 5 La. Ann., at 489-490; Nunn v. State, 1 Ga., at

 251; see generally 2 Kent *340, n 2; The American Students’ Blackstone 84, n 11 (G. Chase ed.

 1884) (emphasis added). The U.S. Supreme Court has more specifically stated that “the right of

 the people to keep and bear arms is not infringed by laws prohibiting the carrying of concealed

 weapons.” Robertson v. Baldwin, 165 U.S. 275, 281-82 (1897).

         Subsequent to Heller, and in reliance on Heller, Circuit Courts have addressed the

 question of whether the carrying of a concealed weapon is protected by the Second Amendment.



                                               4 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 5 of 22 PageID #: 79




 See Peterson v. Martinez, 707 F.3d 1197 (10th Cir. 2013) and Peruta v. Cnty. of San Diego, 824

 F. 3d 919 (9th Cir. 2016). These Courts have held that the carrying of a concealed weapon is not

 a right that triggers Second Amendment protections. Peterson, 707 F.3d at 1201 (“the carrying of

 concealed firearms is not protected by the Second Amendment or the Privileges and Immunities

 Clause. . . In light of our nation’s extensive practice of restricting citizens’ freedom to carry

 firearms in a concealed manner, we hold that this activity does not fall within the scope of

 the Second Amendment’s protections”); Peruta, 824 F. 3d at 927 (“the protection of the Second

 Amendment — whatever the scope of that protection may be — simply does not extend to the

 carrying of concealed firearms in public by members of the general public.”)

        Moreover, the First Circuit has held that allowing licensing authorities to determine the

 “unsuitability” of an individual in granting or revoking a concealed carry permit does not trigger

 Second Amendment protections. Hightower v. City of Boston, 693 F.3d 61, 76 (1st Cir. 2012). In

 Hightower, the plaintiff was a former police officer who possessed a concealed carry permit. Id.

 at 65. After the plaintiff’s resignation from the police department, her concealed carry license

 was revoked because the police department determined she inaccurately answered a question on

 her concealed carry license renewal form. Id. Plaintiff brought suit against the City claiming that

 the revocation of her license violated her Second Amendment rights. Id. The First Circuit noted

 that under Massachusetts’s statute related to the revocation of concealed carry permits, it stated

 “[a] license may be revoked or suspended by the licensing authority if it appears that the holder

 is no longer a suitable person to possess such license.” Id. at 67. The ability for a licensing

 authority to determine the unsuitability of a particular individual does not violate Second

 Amendment rights where a licensing authority revoked a concealed carry license on the grounds

 that an individual was deemed unsuitable for such a license. Id.



                                              5 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 6 of 22 PageID #: 80




         Here, neither the Town of Burrillville nor Colonel Lynch are prohibiting Plaintiff from

 possessing a handgun or firearm of any kind. The Defendants have not seized Plaintiff’s firearm

 or prevented him from purchasing or owning a firearm. The only action that has been taken is the

 revocation of Plaintiff’s previously-granted concealed-carry permit, an action that Colonel Lynch

 has the statutory authority to carry out. R.I. Gen. Laws § 11-47-13. Similar to the Massachusetts

 statute in Hightower, R.I. Gen Laws § 11-47-11 grants the authority in local Chiefs of Police to

 “issue a license or permit to the person to carry concealed upon his or her person a pistol or

 revolver . . . if . . . it appears that the applicant . . . is a suitable person to be licensed.” R.I. Gen

 Laws § 11-47-11(a). Additionally, under R.I. Gen. Laws § 11-47-13, “[a]ny license or permit

 may be revoked for just cause at any time by the authority granting it. . .” R.I. Gen Laws § 11-

 47-13. When Colonel Lynch identified Plaintiff in photographs socializing and associating with

 members of a known criminal gang and individuals confirmed to be indicted for violent crimes,

 he was within his statutory authority to determine that Plaintiff was no longer suitable to retain

 his concealed-carry permit. This authority to determine “suitability” is within the discretion of

 Colonel Lynch and qualifies as “just cause” for revoking Plaintiff’s concealed carry permit.

         Plaintiff here is not challenging the constitutionality of the concealed carry statutory

 scheme under R.I. Gen Laws § 11-47. Plaintiff’s claim is that Colonel Lynch violated his Second

 Amendment rights, under the U.S. and Rhode Island Constitution, by revoking his concealed

 carry permit. However, as described above, the State of Rhode Island granted Colonel Lynch, in

 his position as Chief of Police for Burrillville, the discretion to do so. This “suitability”

 requirement is one of the three requirements that must be met when applying for a concealed-

 carry permit. See Gadomski v. Tavares, 113 A.3d 387 (R.I. 2015). Colonel Lynch was exercising

 the discretion granted him by the State of Rhode Island. For this reason, and because laws



                                                  6 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 7 of 22 PageID #: 81




 restricting an individual’s right to carry a concealed weapon do not fall within Second

 Amendment protections, Plaintiff’s Second Amendment claim, under both the U.S. and Rhode

 Island Constitution, must fail as a matter of law.

        B. Count II – The Procedural Due Process claim

        1. Plaintiff does not have a property interest in a concealed-carry permit

        In Count II of Plaintiff’s complaint, he alleges that the Defendant’s violated his

 Procedural Due Process rights under the Fifth and Fourteenth Amendment of the U.S.

 Constitution and Article I, Section II of the State Constitution of Rhode Island. Plaintiff’s

 Complaint at ¶ 32. Specifically, Plaintiff claims that he was entitled to “pre-revocation notice of

 Col. Lynch’s intent to revoke his permit . . . and a meaningful opportunity to be heard prior to

 any such revocation.” Id. at ¶ 28.

         “The test for a procedural due process violation requires the plaintiff[s] to first show, a

 deprivation of a protected property interest, and second, a denial of due process.” Perez -Acevedo

 v. Rivero-Cubano, 520 F. 3d 26, 30 (1st Cir. 2008). If an individual is deprived of a property

 right, the government must afford the individual the opportunity to be heard. Gorman v.

 University of Rhode Island, 837 F.2d 7, 12-13 (1st Cir. 1988). The application of the Due

 Process Clause, therefore, requires this Court to engage in a two-step analysis. The Court “must

 first ask whether the asserted individual interests are encompassed within the Fourteenth

 Amendment’s protection of ‘life, liberty or property;’ if protected interests are implicated, [the

 court] must then decide what procedures constitute ‘due process of law.’” Ingraham v. Wright,

 430 U.S. 651, 672 (1977). However, property interests protected by the Due Process Clause of

 the Fourteenth Amendment do not arise whenever a person has only ‘an abstract need or desire

 for,’ or ‘unilateral expectation of,’ a benefit.” Board of Regents v. Roth, 408 U.S. 564, 577



                                               7 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 8 of 22 PageID #: 82




 (1972). These property interests arise from “legitimate claim(s) of entitlement . . . defined by

 existing rules or understandings that stem from an independent source such as state law.” Id.

        Where “state law gives the issuing authority broad discretion to grant or deny license

 applications in a closely regulated field, . . . applicants do not have a property right in such

 licenses protected by the Fourteenth Amendment.” Haeker v. Linder, 2016 U.S. Dist. LEXIS

 96087 *12 (D. Mont., July 22, 2016) (quoting Erdelyi v. O’Brien, 680 F.2d 61, 63 (9th Cir.

 1982); see also Gardner v. Baltimore Mayor and City Council, 969 F. 2d 63, 68 (4th Cir. 1992)

 (laws calling for issuance of a license or permit cannot create property rights unless the state

 actor “lacks all discretion to deny issuance of the permit or to withhold its approval. Any

 significant discretion conferred upon the local agency defeats the claim of a property interest.”).

        In Haeker, the plaintiff was originally granted and issued a concealed-carry permit

 through his local sheriff, Mike Linder (“Linder”). Haeker, 2016 U.S. Dist. LEXIS at *1.

 Subsequent to being granted this permit, another individual filed a protection order against the

 plaintiff. Id. at *2-3. As a result of the protection order, Linder revoked the plaintiff’s concealed

 carry permit. Id. at *3. This revocation occurred before a hearing on the protection order was

 scheduled. Id. The plaintiff filed suit against Linder, in his capacity as the local sheriff, claiming

 that the revocation of his concealed-carry permit violated his rights to due process under the

 Fourteenth Amendment. Id. The Haeker Court held that “in light of Linder’s statutory authority

 to exercise discretion in revoking a concealed-carry permit, the Court concludes that Haeker did

 not have a legitimate claim of entitlement to a concealed-carry permit . . . sufficient to establish a

 property interest protected by the Due Process Clause.” Id. at *12. In so holding, the Court noted

 that the state of Montana was a “shall issue” state, which requires the local sheriffs, such as

 Linder, to grant concealed-carry permits when an applicant qualifies under the statue. Id. at *10.



                                                8 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 9 of 22 PageID #: 83




 However, in granting such concealed-carry permits, Montana law granted sheriffs discretion to

 deny a permit based upon a determination that an “applicant may be a threat to the peace and

 good order of the community.” Id. at *11. Additionally, the Court noted that Montana law

 provided for a revocation statute which granted the local sheriff the discretion to revoke a

 concealed-carry permit “if circumstances arise that would require the sheriff to refuse to grant

 the permittee an original license.” Id. at **11-12. Therefore, because the local sheriff had the

 discretion to revoke a concealed-carry permit upon a reasonable belief that an individual was a

 threat to peace, this discretion under the Montana statutory scheme is “inconsistent with a

 concealed-carry permit holder’s claim of entitlement to a property interest protected by the

 Fourteenth Amendment’s Due Process Clause.” Id. at *13.

        In this case, similar to the statutory scheme under Montana law in Haeker, Rhode Island

 law permits the local police chief to deny an applicant for a concealed-carry permit if the police

 chief, in his sole discretion, determines that the applicant is not a “suitable person to be

 licensed.” R.I. Gen Laws § 11-47-11. Further, Rhode Island permits the same police chief to

 revoke a concealed-carry permit at any time for “just cause.” R.I. Gen Laws § 11-47-13. Under

 this statutory scheme, Rhode Island law granted Colonel Lynch, as the licensing authority,

 discretion to determine who is and who is not suitable for a concealed-carry permit. Likewise,

 Rhode Island granted Colonel Lynch this same discretion in revoking permits. Therefore,

 because Colonel Lynch had discretion to revoke a permit in such a closely-regulated field, this

 discretion under this statutory scheme is “inconsistent with a [plaintiff’s] claim of entitlement to

 a property interest protected by the Fourteenth Amendment’s Due Process Clause.” Haeker,

 2016 U.S. Dist. LEXIS at *13. For these reasons, Plaintiff’s Procedural Due Process claims

 under the U.S. and Rhode Island Constitution must fail as a matter of law.



                                               9 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 10 of 22 PageID #: 84




         2.   Plaintiff does not have a liberty interest in a concealed-carry permit

         In addition to asserting he has a property interest in the concealed-carry permit issued to

 him, Plaintiff also claims that he had a liberty interest in this same permit. Plaintiff’s Complaint

 at ¶ 31. Plaintiff fails, however, to articulate what is his liberty interest. Therefore, Defendants

 are left to speculate as what liberty interest Plaintiff is referring.

         Any liberty interest Plaintiff is asserting is subject to due process protection only when

 accompanied by injury to another constitutionally-protected interest. Paul v. Davis, 424 U.S.

 693, 701 (1976). An allegation of defamation or an injury of damages to one’s reputation, “even

 with all of the attendant emotional anguish and social stigma, does not itself state a cause of

 action for violation of a constitutional right; infringement of more tangible interests must be

 alleged as well.” Borucki v. Ryan, 827 F.2d 836, 842-43 (1st Cir. 1987). Liberty does not include

 “the right to be free from actions which impose a stigma or other disability that forecloses one’s

 freedom to take advantage of other employment opportunities.” Erdelyi, 680 F.2d at 63.

         Plaintiff fails to assert any viable constitutionally-protected interest that has been injured.

 Plaintiff claims that his First and Second Amendment rights were violated by Colonel Lynch’s

 revocation of his concealed-carry permit. However, for the reasons cited in this memorandum,

 both Plaintiff’s First and Second Amendment claims fail. Additionally, Plaintiff cannot show that

 the revocation of the concealed-carry permit established a stigma or other disability that has

 prevented the employment of Plaintiff. Plaintiff can continue in his current employment without

 a concealed-carry permit. Although Plaintiff may not be able to pursue his “profession in

 precisely the way [he] would like, [h]e has not been entirely, or even substantially, excluded.” Id.

 at 63-64. Moreover, there is no stigma attached to the revocation of this permit. Id. For these




                                                 10 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 11 of 22 PageID #: 85




 reasons, Plaintiff’s Procedural Due Process claims under the U.S. and Rhode Island Constitution

 must fail as a matter of law.

        3.   There is no right to a pre-deprivation hearing prior to the revocation of a
             concealed-carry permit

        Plaintiff also makes the claim, under his Procedural Due Process count, that he was

 entitled to pre-revocation notice of Colonel Lynch’s intent to revoke his concealed-carry permit,

 and also that he was entitled to a pre-revocation hearing to be heard in order to contest his permit

 revocation. Plaintiff’s Complaint at ¶¶ 28-30.

        Even if Plaintiff had a property interest or liberty interest in his concealed-carry permit,

 the revocation of a firearms license, “particularly a license to carry a concealed, large capacity

 weapon, without a predeprivation hearing is justified by concerns as to public health and safety.”

 Hightower, 693 F.3d at 85. In Hightower, the plaintiff also brought a procedural due process

 claim, and argued that she was entitled to a predeprivation hearing. Id. at 84. However, the First

 Circuit rejected the plaintiff’s assertion that due process required a hearing take place before her

 license could be revoked. Id. It did so for two reasons. First, the Court reasoned that where

 protection of public health and safety is at issue, a prerevocation of a license is a permissible

 summary administrative action. Id. at 84-85 citing Hodel v. Va. Surface Mining & Reclamation

 Ass'n, 452 U.S. 264, 300 (1981). The revocation of a firearms license implicates such public

 health and safety concerns, and therefore, revocation prior to a hearing is permissible. Id. at 85.

 See Kuck v. Danaher, 600 F.3d 159, 166 (2d Cir. 2010) (“[The State] clearly has a strong and

 compelling interest in ensuring that firearm permits are not issued to those ‘lacking the essential

 character or temperament necessary to be entrusted with a weapon.’” (quoting Dwyer v. Farrell,

 193 Conn. 7, 475 A.2d 257, 260 (Conn. 1984))); Spinelli v. City of New York, 579 F.3d 160, 170-

 71 (2d Cir. 2009) (holding that predeprivation process was not required to suspend gun dealer’s


                                              11 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 12 of 22 PageID #: 86




 license where there were security lapses at the gun store, given the interest in public

 safety); Hain v. DeLeo, No. 1:08-CV-2136, 2010 U.S. Dist. LEXIS 116393, 2010 WL 4514315,

 at *8 (M.D. Pa. Nov. 2, 2010) (rejecting the claim that revocation of a firearms license requires a

 predeprivation hearing, in part because “the state interest in protecting the public safety through

 the enforcement of licensure requirements is compelling. . . . [A predeprivation hearing] would

 significantly burden the state interest in quickly removing licenses from individuals who prove to

 be dangerous after their license has been issued”); Thomson v. Bd. of Firearms Permit Exam’rs,

 No. NNH950369628, 1996 Conn. Super. LEXIS 70, 1996 WL 24701, at *4 (Conn. Super. Ct.

 Jan. 4, 1996) [**49] (holding that no predeprivation hearing need be held to revoke a pistol

 permit, in part because, given “the nature of weapons and their potential for inflicting harm or

 causing death, recognition of a right to continue to carry a weapon between the time that

 evidence of unsuitability arises and completion of notice and a hearing would impose a great risk

 to the public whose interests the government must protect”); Rabbitt v. Leonard, 36 Conn. Supp.

 108, 413 A.2d 489, 491, 493 (Conn. Super. Ct. 1979) (holding that, while the Connecticut

 constitution provides a right to bear arms “which must be protected by procedural due process,”

 predeprivation process for revoking a pistol permit is not required, in part because “[t]he

 summary nature of a pistol permit revocation is vital to protect the public safety. A permittee

 who is, in fact, unfit to carry a pistol could conceivably do a great deal of harm if given advance

 notice that his permit might be revoked; it could even result in the loss of human life. The risk is

 too great.”).

         The Hightower Court also reasoned that in circumstances where public health and safety

 is concerned, full predeprivation process is not required so long as “prompt post deprivation

 review is available for correction of administrative error.” Hightower, 639 F.3d at 85 quoting



                                              12 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 13 of 22 PageID #: 87




 Mackey v. Montrym, 443 U.S. 1, 13 (1979). In Hightower, Massachusetts law provided that

 where a license was revoked, the aggrieved individual may file a petition to obtain judicial

 review in the district court, and then may receive further judicial review in an action of certiori.

 Hightower, 639 F.3d at 86. These procedural rights to petition the Court were held to be an

 appropriate prompt post deprivation review. Id.

        Similarly, in this case, Plaintiff’s claim that he was entitled to a predeprivation hearing

 fails for both the reasons articulated in Hightower. Colonel Lynch’s revocation of Plaintiff’s

 concealed-carry permit, by its very nature, implicated public health and safety concerns. Colonel

 Lynch’s concern regarding Plaintiff’s association and potential affiliation with criminal gangs

 warranted summary administrative action in the form a revocation of Plaintiff’s concealed-carry

 permit. There is certainly a compelling government interest in ensuring that Plaintiff remains

 someone who is suitable to possess a concealed-carry permit, and therefore, revoking Plaintiff’s

 permit prior to a hearing was both permissible and practicable.

        Moreover, like Massachusetts in Hightower, Rhode Island has a prompt post deprivation

 review in the form of judicial review. If a local licensing authority determines, in his or her

 discretion, that an applicant or holder of a concealed-carry permit is unsuitable, the licensing

 authority may reject the application or revoke the permit. R.I. Gen. Law § 11-47, et. seq. Then,

 “if a license is refused on the ground that a person is not suitable, this determination is subject to

 review” by the Rhode Island Supreme Court on certiori. Mosby v. Devine, 851 A.2d 1031, 1048

 (R.I. 2004); see Gadomski, 113 A.3d at 390. In this case, Colonel Lynch determined that Plaintiff

 was unsuitable to possess a concealed-carry permit, and provided a letter to Plaintiff articulating

 the reasons for this determination. As a post-deprivation measure, Plaintiff has the ability to




                                               13 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 14 of 22 PageID #: 88




 petition the Rhode Island Supreme Court to have this decision reviewed. This process provides

 Plaintiff with adequate post-deprivation review.

        For these reasons, Plaintiff’s Procedural Due Process claims under the U.S. and Rhode

 Island Constitution must fail as a matter of law.

        4. Plaintiff did not avail himself to a post-deprivation hearing with Colonel Lynch

        “In order to state a claim for failure to provide due process, a plaintiff must have taken

 advantage of the processes that are availed to him or her . . .” Alvin v. Suzuki, 227 F. 3d 107, 116

 (3d Cir. 2000). Plaintiffs are not denied due process because they choose to not attend a hearing

 after receiving ample notice. NLRB v. Hijos De Ricardo Vela, Inc., 475 F.2d 58, 61 (1st Cir.

 1973). A failure to attend the hearing belies a claimed deprivation of due process rights. Rink v.

 Ne Educ. Intermediate Unit 19, No. 3:14-CV-02154, 2016 U.S. Dist. LEXIS 93141, at *47 n.13

 (M.D. Pa. July 18, 2016).

        Here, after Plaintiff’s concealed-carry permit was revoked, a meeting was scheduled for

 11:00a.m. on June 13, 2018 between Plaintiff and Colonel Lynch to discuss Plaintiff’s

 concealed-carry permit status. Statement of Undisputed Facts at ¶ 13. Plaintiff called Colonel

 Lynch on June 13, 2016 cancelling this meeting. Id. at ¶ 15. That same day, the Burrillville

 Police Department received a letter from Plaintiff’s attorney requesting additional information

 regarding the reasons for the revocation of Plaintiff’s concealed-carry permit. Id. at ¶ 16. This

 letter requested the Burrillville Police not to contact Plaintiff, and that their “client has

 authorized this office to proceed with an action to the Rhode Island Supreme Court. . . .” Id.

        When Plaintiff failed to attend a post-deprivation meeting with Colonel Lynch to discuss

 Plaintiff’s permit status, after receiving ample notice to do so, this opportunity to be heard by the

 licensing authority was lost due to Plaintiff’s own inaction. McAllen Hosps., L.P. v. Suehs, 426



                                               14 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 15 of 22 PageID #: 89




 S.W. 3d 304, 314 (Tex. App. February 24, 2014). Plaintiff, by his own choosing, elected not to

 attend the June 13, 2018 meeting. Plaintiff was provided with this opportunity to be heard, but

 refused to avail himself. Moreover, by the contents of Plaintiff’s attorney letter, Plaintiff was

 also aware that his post-deprivation right of review was to “proceed with an action to the Rhode

 Island Supreme Court.” Id.

        For these reasons, Plaintiff’s Procedural Due Process claims under the U.S. and Rhode

 Island Constitution must fail as a matter of law.

        C. Count III – The Substantive Due Process claim

        In Count III of Plaintiff’s complaint, Plaintiff makes the assertion that “Defendants

 violated Plaintiff’s rights to substantive due process secured by the Fifth and Fourteenth

 Amendments to the United States Constitution and Article I, Section II of the Constitution of the

 State of Rhode Island. . . .” Plaintiff’s Complaint at ¶ 35. These claims are anchored on the

 action by Colonel Lynch in revoking Plaintiff’s concealed-carry permit.

        “Even though the due process clause refers only to procedural safeguards, it is settled that

 it also ‘contains a substantive component that bars certain arbitrary, wrongful government

 actions regardless of the fairness of the procedures used to implement them.’” Bibiloni Del Valle

 v. Puerto Rico, 661 F. Supp. 2d 155, 183 (D.P.R. 2009), quoting Zinermon v. Burch, 494 U.S.

 113, 125 (1990). “In its substantive aspect, due process safeguards individuals against certain

 offensive government actions, notwithstanding that facially fair procedures are used to

 implement them.” DePoutot v. Raffaelly, 424 F.3d 112, 118 (1st Cir. 2005). “The doctrine of

 substantive due process does not protect individuals from all governmental actions that infringe

 liberty or injure property in violation of some law. Rather, substantive due process prevents

 governmental power from being used for purposes of oppression or abuse of government power



                                              15 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 16 of 22 PageID #: 90




 that shocks the conscience. . . .” Medeiros v. Vincent, 431 F.3d 25, 33 (1st Cir. 2005) (emphasis

 added). The courts have consistently held that substantive due process claims are limited to

 extreme cases and “the threshold for establishing the requisite ‘abuse of government power’ is a

 high one indeed.” Licari v. Ferruzzi, 22 F.3d 344, 350 (1st Cir. 1994) citing Nestor Colon-

 Medina & Sucrs., Inc. v. Custodio, 964 F.2d 32, 45 (1st Cir. 1992)). “A viable substantive due

 process claim requires proof that the state action was in and of itself . . . egregiously

 unacceptable, outrageous, or conscience-shocking.” Licari, 22 F.3d at 347 (1st Cir. 1994); see

 also Nestor Colon-Medina, 964 F.2d at 45 (substantive due process mechanism limited to “truly

 horrendous situations”). “[T]he question of whether the challenged conduct shocks the

 contemporary conscience is a threshold matter that must be resolved before a constitutional right

 to be free from such conduct can be recognized” DePoutot, 424 F.3d at 118.

        First, this Court must determine whether Defendant’s conduct shocks the conscience. Its

 only after this Court answers this threshold question does it examine what, if any, constitutional

 right may have been violated by the conscience-shocking conduct and identify the level of

 protection afforded to that right by the due process clause. Id. Deprivations resulting from

 negligent acts or omissions on the part of state officers are not actionable under due process

 provisions. Ramos-Pinero v. Puerto Rico, 453 F.3d 48, 53 (1st Cir. 2006). “Substantive due

 process, as a theory for constitutional redress, has in the past fifty years been disfavored, in part

 because of its virtually standardless reach.” Nestor Colon-Medina, 964 F.2d at 45.

        The Plaintiff’s allegations do not fit under the substantive due process rubric. Colonel

 Lynch has the statutory authority to revoke, at any time, a concealed carry permit that he grants.

 R.I. Gen. Laws § 11-47-13. If Colonel Lynch is equipped with such discretion to revoke these

 permits, the exercise of that discretion for articulated reasons cannot amount to conduct that is



                                               16 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 17 of 22 PageID #: 91




 “truly horrendous.” Additionally, an act by a municipal body to revoke or issue permits does

 “not ordinarily implicate substantive due process.” Licari, 22 F.3d at 349. Similarly, the act of a

 government body does not “transgress constitutional due process requirements merely by making

 decisions ‘for erroneous reasons’ or by making ‘demands which arguably exceed its authority

 under the relevant state statutes.’” Amsden v. Moran, 904 F.2d 748, 757 (1st Cir. 1990). The

 record is absent any evidence that the decision by Colonel Lynch to revoke Plaintiff’s permit was

 motivated by any “egregiously unacceptable, outrageous, or conscious-shocking” conduct.

 Licari, 22 F.3d at 347. Accordingly, the claim for a substantive due process violation must be

 dismissed as a matter of law.

        D. Count IV – The Conspiracy to Interfere with Civil Rights claim

        To state a claim under § 1985(3), a plaintiff must allege the existence of (1) a conspiracy,

 (2) a conspiratorial purpose to deprive a person or class of persons, directly or indirectly, of the

 equal protection of the laws or of equal privileges and immunities under the laws, (3) an overt act

 in furtherance of the conspiracy, and (4) either (a) an injury to person or property, or (b) a

 deprivation of a constitutionally protected right or privilege. See Griffin v. Breckenridge, 403

 U.S. 88 (1971). In Griffin, the Supreme Court placed a gloss on these four elements, effectively

 adding a fifth requirement. It construed the statute’s references to “equal protection” and “equal

 privileges and immunities” under the laws to signify that a plaintiff may recover thereunder only

 when the conspiratorial conduct of which he complains is propelled by “some racial, or perhaps

 otherwise class-based, invidiously discriminatory animus.” Id. at 102. The record is absent any

 admissible evidence which shows Plaintiff is a member of some protected class and is asserting

 some class-based claim. Additionally, the record is void of any reference to any racial




                                              17 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 18 of 22 PageID #: 92




 discrimination or some other “invidiously discriminatory animus” on the part of these

 Defendants. For these reasons, Count IV must be dismissed as a matter of law.

         E. Count V – The First Amendment claim

         Plaintiff’s First Amendment claim is premised on his right to freedom of association.

 Plaintiff’s Complaint at ¶¶ 38-41. Plaintiff claims that by revoking Plaintiff’s concealed-carry

 permit, it impermissibly burdened Plaintiff’s constitutional right to freedom of association. Id. at

 ¶ 41.

         The U.S. Supreme Court recognizes “freedom of association” in two distinct senses: (1)

 the right “to enter into and maintain certain intimate human relationships,” such as marriage,

 close family relationships, and child-rearing; and (2) the “right to associate for the purpose of

 engaging in those activities protected by the First Amendment—speech, assembly, petition for

 the redress of grievances, and the exercise of religion.” Roberts v. United States Jaycees, 468

 U.S. 609, 617-18 (1984). The second category of “expressive association” is meant to protect an

 individual’s right “to associate with others in pursuit of a wide variety of political, social,

 economic,        educational,       religious,         and    cultural       ends.” Id. at      622.

         It is unclear what category Plaintiff is asserting in this case with respect to his First

 Amendment claim. The government, whether it’s the Town of Burrillville or Colonel Lynch,

 have not prevented or inhibited Plaintiff from associating with any organization or individual.

 The only action taken by any of the Defendants in this case is the revocation of Plaintiff’s

 concealed-carry permit. This action is not in any way related to or preventing Plaintiff from

 associating with any organization or individual. Moreover, the gangs or groups that Plaintiff is

 claiming to have interest in associating with are not the type of organization protected by the

 Freedom of Association Clause. The Constitution does not recognize the “generalized right of



                                                  18 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 19 of 22 PageID #: 93




 ‘social association. . . .’” City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989). Moreover, “[t]he

 constitutionally protected right of association . . . has never been expanded to include purely

 social gatherings.” URI Student Senate v. Town of Narragansett, 631 F.3d 1, 12 (1st Cir. 2011).

 “Rather, it is contingent on the presence of underlying individual rights of expression protected

 by the First Amendment.” Id. More specifically, associating with a “motorcycle gang neither

 implicates the right of intimate association nor the right of expressive association protected by

 the First Amendment.” Strong v. City of Eugene, No. 6:14-cv-01709-AA, 2016 U.S. Dist. LEXIS

 69126, at *14 (D. Or. May 25, 2016) citing City of Dallas v. Stanglin, 490 U.S. 19, 24-25,

 (1989); Roberts v. United States Jaycees, 468 U.S. 609, 617-18, (1984); Conti v. City of

 Fremont, 919 F.2d 1385, 1388-89 (9th Cir. 1990).

        Plaintiff does not specifically state what organization or group he desires to be

 associating with or how the Defendants are preventing that association. Whether Plaintiff is

 claiming his right to associate in the context of social gatherings or his desire to associate with a

 motorcycle gang, neither of these interests fall under the rubric of the Freedom of Association

 Clause; neither of these interests involve the “pursuit of a wide variety of political, social,

 economic, educational, religious, and cultural ends” contemplated by the First Amendment.

 Roberts, 468 at 622. For these reasons, Plaintiff’s First Amendment claim must fail as a matter of

 law.

        F. Count VI – The Takings claim

        The Takings Clause of the Fifth Amendment provides that private property shall not be

 taken for public use, without just compensation. Lingle v. Chevron U.S.A. Inc., 544 U.S. 528,

 536 (2005). Plaintiff alleges that the Defendants violated the Takings Clause by revoking his

 concealed-carry permit. Plaintiff’s Complaint at ¶ 43. While there are circumstances where



                                               19 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 20 of 22 PageID #: 94




 licenses can constitute a property interest for purposes of due process, “property as used in [the

 Takings] clause is defined much more narrowly than in the due process clauses.” Pittman v. Chi.

 Bd. Of Educ., 64 F.3d 1098, 1104 (7th Cir. 1995); see Pro-Eco, Inc. v. Bd. of Comm'rs of Jay

 Cnty., 57 F.3d 505, 513 (7th Cir. 1995) (“The Due Process Clause ... recognizes a wider range of

 interests as property than does the Takings Clause.”). Licenses or permits granted by a public

 body do not constitute property under the Taking Clause. See Fed. Lands Legal Consortium ex

 rel. Robart Estate v. United States, 195 F.3d 1190, 1197 (10th Cir. 1999) (“[T]he fact that a

 grazing permit is not ‘property’ under the Takings Clause does not prevent the same permit (or

 its terms and conditions) from constituting ‘property’ under the Fifth Amendment Due Process

 Clause.”).

        Where the government “has not explicitly created a property right in a permit, we

 ordinarily look to the degree to which the [government] has restrained its own discretion relating

 to the permit.” Id. at 1197 citing Jacobs, Vinsconsi & Jacobs, Co. v. City of Lawrence, 927 F.2d

 1111, 1116 (10th Cir. 1991) (“When analyzing whether a plaintiff presents a legitimate claim of

 entitlement, we focus on the degree of discretion given the decisionmaker . . . .); see also Norton

 v. Village of Corrales, 103 F.3d 928, 931 (10th Cir. 1996) (“In the entitlement analysis nearly all

 courts focus on whether there is discretion in the defendants to deny a zoning or other

 application.”).

        Here, as articulated earlier, Plaintiff’s claim to a concealed carry permit does not amount

 to a property interest. Thus, because “property as used in [the Takings] clause is defined much

 more narrowly than in the due process clauses,” Plaintiff does not have a valid Takings claim.

 Pittman, 64 F.3d at 1104. Moreover, the State of Rhode Island has clearly maintained discretion

 in local licensing authorities such as Colonel Lynch in revoking concealed-carry permits. R.I.



                                              20 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 21 of 22 PageID #: 95




 Gen. Laws § 11-47-13. The State’s statutory scheme does not create an entitlement in any of

 these permits. The statutes allow the local licensing authorities, at its discretion, to revoke any

 permit it grants. Based on the aforementioned precedent addressing the characterization of

 licenses issued by a municipality, Plaintiff’s concealed-carry permit cannot amount to property

 under a Takings analysis. For these reasons, Count VI of Plaintiff’s complaint must fail as a

 matter of law. As Article I, Section 16 of the Rhode Island Constitution mirrors the Takings

 Clause under the Fifth Amendment, Plaintiffs’ state law claim must fail as well.

                                         V. CONCLUSION

        For the reasons set forth herein, Defendants respectfully request that this Honorable

 Court grant Defendant’s motion for summary judgment on all counts and dismiss Plaintiff’s

 Complaint as against these parties.




                                              Defendants,
                                              By their attorney,


                                              /s/ Ryan Stys
                                              Ryan Stys      #8094
                                              DESISTO LAW LLC
                                              60 Ship Street
                                              Providence, RI 02903
                                              (401) 272-4442
                                              ryan@desistolaw.com




                                              21 of 22
Case 1:19-cv-00392-WES-PAS Document 12 Filed 04/29/20 Page 22 of 22 PageID #: 96




                                 CERTIFICATION OF SERVICE

        I hereby certify, that on this 29 day of April 2020, I electronically served this document

 through the electronic filing system upon the following parties:

        Matthew L. Fabisch, Esq.
        mlfabisch@yahoo.com
        fabisch@fabischlaw.com

        The document electronically served is available for viewing and/or downloading from the

 Rhode Island Judiciary’s Electronic Filing System.


                                              /s/     Ryan Stys              ____




                                              22 of 22
